Citation Nr: 1532358	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-20 752	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active military service from December 1943 to May 1946 and from October 1948 to August 1952.  He died in October 2008.  The appellant is his surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision.  In September 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript from that hearing is of record.

The Board remanded the claim in October 2013 and again in January 2014.  In May 2014, the Board denied the appeal.  The appellant perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court approved a joint motion for remand filed by both parties to the case, and vacated the Board's May 2014 denial.  

Following the Court's order, the Board obtained an informed, expert medical opinion from a VA physician with particular expertise in neurology.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to ensure a review of the all the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected neurologic problems contributed to his failure to seek treatment for cancer, thus ultimately contributing to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During the May 2014 hearing on appeal, the appellant was given the opportunity under oath to express her contentions, and the reason for the denial of her claim was explained to her.  Additional sources of evidence which might support her appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in October 2008.  His death certificate identifies the cause of his death as metastatic colon cancer.  At the time of his death, the Veteran was service connected for traumatic encephalopathy due to a skull fracture, which had been rated at 100 percent since July 2001, and for stomatitis which was rated as noncompensable.  The appellant seeks service connection for the cause of the Veteran's death, arguing that his traumatic encephalopathy was a contributory cause of his death.

As noted above, based upon the Court's November 2014 Order, the Board requested a VA medical opinion to identify whether the Veteran's service-connected encephalopathy contributed to his death either by causing debility and general impairment of health to an extent that the Veteran was rendered materially less capable of resisting the effects of colon cancer, or that the encephalopathy was of such severity as to have a material influence in accelerating death.  

In a June 2014 medical opinion, a VA neurologist opined that the Veteran's neurologic problems could easily have contributed to his failure to seek treatment for cancer.  The neurologist explained that the fronto-temporal location of the Veteran's brain injury would be expected to produce abnormal executive function manifesting in poor decision-making and impulsive behavior, as well as seizures.  

Based upon this positive medical opinion, as well as the opinion from Dr. P.L. that was submitted in March 2015, and according the appellant every benefit of the doubt, as required by law, the Board holds that service connection for the cause of the Veteran's death is warranted.  Dependency and indemnity compensation is therefore granted.  


ORDER

Dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is granted. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


